 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 1 of 36 PAGEID #: 691




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION


                                           )
PAULA BOURNE, et al.,                      )   Case No. 1:12–cv–935
                                           )
                        Plaintiffs,        )   Judge Timothy S. Black
                                           )
   v.                                      )
                                           )
PROVIDER SERVICES HOLDINGS, LLC, et        )
al.,                                       )
                                           )
                        Defendants.        )
                                           )
                                           )


 BRIEF IN SUPPORT OF DEFENDANTS TRIDIA HOPSICE CARE, INC., DESTINY
HOSPICE, LLC, and PROVIDER SERVICES, INC. a/k/a BCFL HOLDINGS, INC., n/k/a
                FOUNDATIONS HEALTH SOLUTIONS, INC.’S
                   MOTION FOR SUMMARY JUDGMENT




                                       1
  Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 2 of 36 PAGEID #: 692




                                                  TABLE OF CONTENTS

INTRODUCTION......................................................................................................................... 5
SUMMARY OF UNDISPUTED FACTS.................................................................................... 6
   I.     Tridia Hospice ................................................................................................................... 6
   II.    Destiny Hospice ................................................................................................................. 8
   III. The ROLF Audit ............................................................................................................. 10
   IV. The Hospice is Reorganized ........................................................................................... 11
   V.     Bourne and Goodwin File the Qui Tam Action ............................................................ 13
   VI. Bourne and Goodwin Voluntarily Resign..................................................................... 13
   VII. Bourne’s Employment at ViaQuest............................................................................... 14
LAW AND ARGUMENT........................................................................................................... 16
   I.     Summary Judgment Standard........................................................................................ 16
   II. Plaintiffs Cannot Establish an FCA Retaliation Claim Against Defendants. ............ 17
          Plaintiffs cannot establish the one thing that matters for purposes of an FCA retaliation
          claim: a causal connection between an instance of protected FCA activity and an adverse
          employment action taken against them by Defendants.
        A. Plaintiffs Cannot Establish a Prima Facie Case of FCA Retaliation. ..................... 19
          1. Generic Complaints About Unspecified Compliance Issues Do Not Constitute
          Protected Activity............................................................................................................. 19
                  Though Plaintiffs’ filing of a qui tam action, identification of compliance issues at
                  Destiny in 2011, and assistance with the ROLF Audit may have constituted protected
                  activity, their vague, generic complaints about the scope of ROLF Audit did not
                  identify any additional fraud on the government and therefore did not constitute
                  protected activity. McKenzie v. BellSouth Telecomm., Inc., 219 F.3d 508 (6th Cir.
                  2000); United States ex rel. Brown v. Aramark Corp., 591 F.Supp.2d 68 (D.D.C.
                  2008).
          2. The Only Alleged Protected Activity of Which Defendants Had Knowledge Was
          Activity that Defendants Specifically Directed Plaintiffs to Undertake. .................... 22
                  Defendants had no knowledge of Plaintiffs’ qui tam lawsuit until years after Plaintiffs
                  resigned, and Plaintiffs’ alleged generic complaints regarding the scope of the ROLF
                  Audit were also insufficient to put Defendants on notice of any protected activity.
          3. The Only Potentially Adverse Employment Action Taken by Defendants Against
          Plaintiffs Was Their Reassignment and Reduction in Pay in Connection with the
          Restructuring and Sale of Tridia. ................................................................................... 22



                                                                     2
Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 3 of 36 PAGEID #: 693




               Because Plaintiffs cannot maintain a constructive discharge claim against Defendants
               as a matter of law, and because there is no evidence to justify imputing the alleged
               actions of ViaQuest, Atlas, and Bob Speelman to Defendants, the only potentially
               adverse employment action taken by Defendants against Plaintiffs was Plaintiffs’
               reassignment and reduction in pay in connection with the restructuring and sale of
               Tridia.
         a. Defendants were not constructively discharged—they quit after finding
         alternative employment. .............................................................................................. 23
                 Plaintiffs voluntarily resigned only after finding alternative employment, and they
                 each gave several weeks’ notice. Held v. Gulf Oil Co., 684 F.2d 427, 432 (6th Cir.
                 1982); O’Donnell v. Univ. Hosps. Health Sys., No. 1:16 CV 2480, 2018 WL
                 1627436 at *11 (N.D. Ohio, Apr. 4, 2018); Henderson v. Leroy Hill Coffee Co.,
                 No. Civ.A. 99–1067CBS, 2001 WL 103147, *10 (S.D. Ala., Jan. 30, 2001).
         b. Any actions taken by ViaQuest, Atlas, or Bob Speelman cannot be imputed to
         Defendants..................................................................................................................... 26
                 There is no evidence to substantiate Bourne’s claim that Defendants had any
                 involvement in the decisions and actions of ViaQuest, Atlas, or Bob Speelman, or
                 that Bob Speelman was an agent of Defendants. Hearsay evidence is inadmissible
                 and must be disregarded if submitted in opposition to a motion for summary
                 judgment. Alpert v. United States, 481 F.3d 404, 409 (6th Cir. 2007).
    4.        Plaintiffs Cannot Present Evidence to Establish Causation. ................................ 27
               Plaintiffs cannot establish that their alleged protected activity was the “but for” cause
               of an adverse employment action. Gross v. FBL Fin. Servs., Inc., 557 U.S. 167
               (2009); Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338 (2013); Johnson v.
               Donahoe, 642 F. App’x 599, 605 (6th Cir. 2016).
         a.     There is no direct evidence of retaliation............................................................ 28
                 Plaintiffs cannot point to any smoking gun which, if believed, would “require the
                 conclusion that unlawful retaliation was a motivating factor” without any need for
                 inference. Spengler v. Worthington Cylinders, 615 F.3d 481 (6th Cir. 2010).
         b. The only circumstantial evidence of retaliation Plaintiffs can present is loose
         temporal proximity, which on its own is insufficient to establish a prima facie case
         of retaliation. ................................................................................................................. 29
                 Temporal proximity alone is insufficient to establish the prima facie element of
                 causation in this case. Bruno v. RBS Citizens, NA, No. 1:16-CV-245, 2017 WL
                 2336008 (S.D.Ohio, May 30, 2017), appeal dismissed, 2017 WL 6506363 (6th Cir.,
                 Sept. 6, 2017); Mickey v. Zeidler Tool and Die Co., 516 F.3d 516, 525 (6th Cir.
                 2008).



                                                                   3
  Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 4 of 36 PAGEID #: 694




            c. Even if the alleged actions of ViaQuest, Atlas, or Bob Speelman could be
            imputed to Defendants, there is no evidence connecting those alleged actions to a
            retaliatory motive. ........................................................................................................ 31
                     Bourne cannot establish any “but-for” causal connection between her discharge
                     from ViaQuest and any of the protected activity she alleges.
      B. Defendants Had Legitimate, Non-Retaliatory Reasons for Reassigning Plaintiffs
      and Reducing Their Pay, and Plaintiffs Cannot Present Any Evidence to Demonstrate
      That Those Reasons Are Pretextual................................................................................... 32
             There were legitimate, non-retaliatory reasons for Plaintiffs’ reassignment and reduction
             in pay in connection with Tridia’s company-wide restructuring. Mann v. Navicor Grp.,
             LLC, 488 Fed. App’x 994 (6th Cir. 2012); Hollowell v. Michigan Consol. Gas Co., 18
             Fed. App’x 332 (6th Cir. 2001); Madry v. Gibraltar Nat’l Corp., 526 Fed. Appx. 593
             (6th Cir. 2013); Roll v. Bowling Green Metalforming, LLC, 457 Fed. Appx. 458 (6th
             Cir.2012).
      C. Even If the Alleged Actions of ViaQuest, Atlas, or Bob Speelman Could Be Imputed
      to Defendants, Those Actions Were Taken for Legitimate, Non-Retaliatory Reasons, and
      Bourne Cannot Present Any Evidence to Demonstrate That Those Reasons Are
      Pretextual. ............................................................................................................................ 34
             Bob Speelman has articulated legitimate, non-retaliatory reasons for his refusal to do
             business with Bourne while she was at ViaQuest.
CONCLUSION ........................................................................................................................... 35




                                                                       4
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 5 of 36 PAGEID #: 695




                                        INTRODUCTION

       Plaintiffs are former employees of Defendants who voluntarily quit their jobs after finding

alternative employment and who are now accusing Defendants of “constructively discharging”

them for engaging in protected activity under the False Claims Act (“FCA”). Plaintiffs’ FCA

retaliation claims cannot survive summary judgment because Plaintiffs cannot establish a causal

connection between any instance of protected FCA activity on their part and any adverse

employment action against them by Defendants.

       This case originated as an FCA qui tam action filed by Plaintiffs in which they alleged the

submission of false Medicare claims by Defendants. It is undisputed that Defendants had no

knowledge of Plaintiffs’ filing of or involvement with the qui tam action until years after Plaintiffs

resigned their employment with Defendants. Because Plaintiffs cannot plausibly claim that

Defendants retaliated against them for something about which Defendants were not even aware,

Plaintiffs are accusing Defendants of retaliating against them for allegedly making various,

unspecified internal reports of compliance issues.

       While Plaintiffs’ FCA retaliation claims are deficient in a number of ways, the most

obvious is that Plaintiffs have no evidence that they were retaliated against or discharged because

of their alleged protected activity. Quite the contrary. As a preliminary matter, neither of Plaintiffs

was discharged. Both voluntarily resigned after their positions and responsibilities were modified

as part of a corporate sale and restructuring. More importantly, undisputed evidence in this case

makes it very clear that to the extent Plaintiffs did engage in arguably protected activity, it was

solely done at Defendants’ request. Indeed, in the case of the most serious instances of allegedly

wrongful conduct “reported by” Plaintiffs, they had been specifically instructed by Defendants to

assist an outside law firm in auditing compliance issues. Apparently, Plaintiffs are claiming that

the entire company was restructured and sold just to retaliate against them for helping outside
                                                  5
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 6 of 36 PAGEID #: 696




consultants do exactly what they were hired to do. Not only is Plaintiffs’ claim extremely self-

aggrandizing, but it is also completely without evidentiary support. Plaintiffs’ claims that they

were retaliated against for reporting compliance issues that they were specifically charged with

finding—compliance issues that occurred while they were in charge, no less—cannot survive

summary judgment.

        Plaintiff Bourne also alleges that Defendants retaliated against her years after she left their

employ by instructing Bob Speelman, the owner of the Atlas chain of nursing homes, not to do

business with her in her new role at ViaQuest Hospice. It is now evident, after the completion of

discovery, that there is absolutely no evidence to support this allegation. To the contrary, Speelman

testified that no one associated with Defendants told him not to do business with Bourne or

ViaQuest, and that his refusal to do business with Bourne was solely for his own reasons. Notably,

though Speelman had previously worked for some of the Defendants, he no longer had any role

with any of the Defendants at this time. Likewise, none of the Defendants had any ownership or

controlling interest in the Atlas nursing facilities at that time. Accordingly, there simply is no

evidence to impute the alleged actions of ViaQuest, Atlas, and Speelman to any of the Defendants.

        As will be discussed below, Plaintiffs cannot establish a prima facie case of FCA retaliation

against Defendants, and even if they could, all actions taken by Defendants with respect to

Plaintiffs were justified by legitimate, non-retaliatory reasons. There are no disputes of material

facts, and Plaintiffs cannot establish the essential elements of their claims. Accordingly,

Defendants are entitled to judgment as a matter of law.

                            SUMMARY OF UNDISPUTED FACTS

   I.      Tridia Hospice

        Defendant Tridia Hospice Care, Inc. (“Tridia”) is a hospice company that provides hospice

services to residents in long-term care institutional settings (e.g., nursing homes and assisted living

                                                  6
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 7 of 36 PAGEID #: 697




facilities) throughout the state of Ohio. Tridia was originally owned by Brian Colleran

(“Colleran”), who purchased the hospice license from an unrelated company in 2008. (Colleran

Dep. at 12, 15). Upon forming Tridia, Colleran asked Plaintiffs Paula Bourne and La’Tasha

Goodwin to help start up the company. (Bourne Dep. at 32, Goodwin Dep. at 22). They began

operations in Columbus, Ohio. (Bourne Dep. at 54; Ex. 42, Goodwin Dep. at 16). Defendant

Provider Services, Inc. a/k/a BCFL Holdings, Inc. n/k/a Foundations Health Solutions, Inc.

(“FHS”) provided back office support for Tridia, including processing payroll and third-party

billing. However, day-to-day operations and personnel decisions were performed by Tridia.

(Krystowski Dep. at 26-27; Colleran Dep. at 95).

       Bourne and Goodwin were charged with all the major decisions regarding accreditation,

compliance, marketing, and hiring and firing for Tridia. (Bourne Dep. at 35-48; Colleran 39).

Bourne and Goodwin were given these responsibilities even though Bourne’s hospice experience

was limited to a marketing position in 2004 and Goodwin did not have hospice experience except

for interacting with hospice companies at nursing home buildings in which she worked. (Bourne

Dep. at 15; Goodwin Dep. at 13). Bourne and Goodwin’s major task upon starting Tridia was

ensuring that it was accredited. (Bourne Dep. at 40). As Director of Clinical Services, Goodwin’s

job responsibilities included “plan[ning] and implement[ing] inservice and continuing education

programs to meet education and training needs of organization personnel,” “develop[ing],

recommend[ing], and administer[ing] organization policies and procedures,” and “assur[ing]

compliance with all local, state and federal laws regarding licensure and certification of

organization personnel and, maintain[ing] compliance to the JCAHO Home Care standards.”

(Goodwin Dep. Ex. 77).




                                               7
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 8 of 36 PAGEID #: 698




          Soon after Tridia started in Columbus, it expanded to open branch offices in several other

cities in Ohio, including Dayton, Cleveland/Akron, and Ashtabula. (Bourne Dep. at 58-60; Ex. 1).

Although Bourne and Goodwin did not have an official title over the Tridia branches (other than

Columbus), they naturally became the people that the other branches turned to with questions about

compliance and policies. (Bourne Dep. at 54-55). Bourne and Goodwin advised the Tridia

branches on compliance by setting up the branches, training the general managers, assisting with

hiring, showing them the practices and requirements of accreditation and Medicare, and visiting

the branch offices to conduct audits of the paperwork to ensure that they were “on the path to

success in compliance.” (Bourne Dep. at 50-53).

   II.       Destiny Hospice

          In March of 2011, Colleran purchased another hospice in Cincinnati called Destiny

Hospice, LLC (“Destiny”). (Bourne Dep. at Ex. 3; Colleran Dep. at 22). Upon purchasing Destiny,

Colleran sent Bourne and Goodwin to review Destiny’s operations and identify any issues of

concern. (Bourne Dep. at 61, 76-82; Goodwin Dep. at 46). Specifically, Colleran asked Bourne to

convert medical records to the Tridia system (Care Anywhere), evaluate staff, and provide training

on hospice eligibility. (Id.) They also trained staff on reviewing medical records. (Bourne Dep. at

77-78).

          Upon completing their review, Bourne and Goodwin discovered several compliance issues,

including the provision of “crisis care” for all patients regardless of whether it was warranted.

(Bourne Dep. at 95-97, see also Goodwin Dep. at 50-52). Bourne and Goodwin corrected the issues

they identified in July 2011, instructed staff on the “crisis care” issue, and later disciplined one

employee (Tracy Helwig) for, inter alia, failing to ensure that medical records were in order to the

services being provided. (Bourne Dep. at 95-97; Exs. 6, 7). Bourne does not believe Destiny was



                                                  8
  Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 9 of 36 PAGEID #: 699




required to, and Bourne did not direct it to, make any repayments to Medicare or Medicaid as a

result of the issues that she had identified through July 2011. (Bourne Dep. at 101).

       As time went on, Bourne and Goodwin began to develop a strained relationship with the

staff at Destiny because their approach was often confrontational, and staff complained that

Bourne and Goodwin did not give them the help they needed to do their jobs. When she was

disciplined, Helwig complained that she was subject to a hostile working environment and that she

did not believe she was trained properly on CareAnywhere, which was provided by Goodwin.

(Bourne Dep. at 115-116, Ex. 6). Similarly, Dan Parker, who assisted Colleran at the time in

managing his companies and to whom Bourne and Goodwin reported, recalled receiving a call

from another employee complaining about Bourne, and he concluded that there were “major

problems to deal with between the personalities.” (Parker Dep. at 51). Parker also heard similar

complaints from the Cleveland/Akron branch. (Parker Dep. at 52). Bourne admits that by

November 2011, the “relationships between Tridia and Destiny were strained at that time. (Bourne

Dep at. 118). “[T]here was frustration on our part and there was frustration on their part and it was

not easily resolved.” (Id.)

       Parker became concerned that Bourne and Goodwin were punitive managers and did not

provide help when it was asked for. (Parker Dep. at 50-52, 70, 150, 153). Therefore, in November

or December of 2011, Parker asked Bourne and Goodwin to stay out of Cincinnati and the other

branch offices so as to resolve the personality conflicts. (Bourne Dep. at 103, 118, 128, 142, 143;

Parker Dep. at 73, 74, 106). However, Bourne and Goodwin were not demoted, and no adverse

employment action was taken against them. Indeed, Parker specifically asked that Bourne and

Goodwin continue electronically monitoring the branches’ electronic medical records, and Bourne

and Goodwin continued to head up the Tridia and Destiny company-wide hospice compliance



                                                 9
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 10 of 36 PAGEID #: 700




program until the company was restructured. (Bourne Dep. at 103, 118-121; 142-143, 148-149,

152, Exs. 9, 10; Goodwin Dep. at 54, 90, 103; Parker Dep. at 119). Bourne and Goodwin each

received a bonus of almost $60,000 in March 2012. (Bourne Dep. at 103, 128, 142-143; Goodwin

Dep. at 90, 103).

   III.      The ROLF Audit

          In April 2012, Colleran, who had no prior experience owning a hospice company, decided

to hire the law firm Rolf Goffman Martin Lang LLP (“ROLF”) to review Tridia and Destiny’s

hospice operations and ensure that they were being run in a legally compliant manner. (Colleran

23; Bourne Ex. 11). Bourne had previously assured Colleran that everything in the hospice was

fine, but Colleran wanted to verify. (Krystowski Dep. at 35-36). ROLF hired an auditor, Denise

Harris, to visit each hospice office, interview staff, and audit records. (Bourne Dep. at 154-155;

Colleran Dep. at 23). Once ROLF was involved, any potential compliance issues were to be sent

to the attorneys for review and to determine if repayment was required. (Krystowski Dep. at 36,

75). Because Bourne largely ran the hospice companies, she was asked to assist with the ROLF

audit. (Krystowski Dep. at 91-92).

          On Thursday, June 21, 2012, during the course of its audit, ROLF found that face-to-face

certifications were not being completed at Destiny, and the Director of Nursing, Tracy Helwig,

had indicated on medical records that they were, which improperly moved patients forward in the

billing process. (Bourne Dep at. 165, 166, 173). These were serious issues that Bourne and

Goodwin had failed to identify previously. (Bourne Dep. at 166; Parker 50). Colleran directed that

Tracy Helwig be terminated based on the findings of ROLF the day it was discovered, and Julie

Hrybiniak, the General Manager for Cincinnati, was terminated a couple of weeks later because

she knew that the face-to-faces were not being completed and did not report that information.



                                                 10
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 11 of 36 PAGEID #: 701




(Bourne Dep. at 173, 175, Ex. 13). ROLF identified a number of issues state-wide, not just the

lack of face-to-face certifications at Destiny. (Krystowski Dep. at 51-52).

         As soon as the face-to-face issue was discovered, Destiny stopped all admissions and all

billing to ensure that no services were billed until the company could confirm they were in

compliance. (Krystowski Dep at 52-55; 89). After stopping all billing and ensuring that no bills

were being submitted without face-to face encounters, Tridia began reviewing past services to

determine exactly how long Destiny had been billing without face-to-face encounters, and to

determine if claims needed to be repaid. (Krystowksi Dep. at 52-55). Bourne was asked to help

look for missing information and to assist with responding to Additional Development Requests

(“ADRs”) that the Centers for Medicare and Medicaid Services (“CMS”) had issued to Destiny in

August and September 2012, but she did not find any supporting records.

         Bourne claims that she complained that the ROLF audit was not going far enough.

However, Bourne admits that she did not identify any specific records, other than those already

identified by the ROLF audit, that she believed were evidence of fraud. (Bourne Dep. At 396-397).

She told Harris about her generic concerns about the scope of the review, and Harris took it to the

attorneys to determine how to handle the issue. Id. Bourne did not know what happened as a result

of her concerns. Id.

   IV.      The Hospice is Reorganized

         In July 2012, Colleran decided to get out of hospice operations and gave Dan Parker control

of the hospice companies moving forward. (Bourne Dep. at 256, Ex. 22). Upon taking over, Dan

Parker decided to restructure the hospices. (Parker Dep. at 53, 111-114). He disagreed with the de-

centralized approach the company had previously operated under and thought it should have a

centralized operations and compliance. (Parker Dep. at 98). Destiny was dissolved and did not



                                                 11
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 12 of 36 PAGEID #: 702




maintain its own license, and Tridia took over operations, implementing the centralized

compliance model. (Parker Dep. at 98).

       Parker, who was scrambling at the time to try and address the issues identified in the ROLF

audit, made Sean Riley the Director of Operations for the new combined hospice company. (Parker

Dep. at 53, 100; Bourne Dep. at 244, 261). Parker chose Riley to be the state-wide Director of

Operations for Tridia. Riley had experience overseeing the operations for two much larger entities,

Provider Services and Manor Care (ManorCare), which operated business in multiple locations

across the state (and country). (Colleran 148). Riley advertised for a Director of Compliance, and

while Goodwin applied for the position, Riley decided to hire Kelly Perry, who had national

experience whereas Goodwin did not. (Bourne Dep. at 294; Parker Dep. at 58; Riley Dep. at 54;

Colleran Dep at 150). Bourne admits that Perry was qualified for that job. (Bourne Dep. at 294-

95).

       Riley soon became concerned that company bonuses were not consistent. (Bourne Dep. at

272, Ex. 23; Colleran Dep. at 147-48, Ex. 126). On September 4, 2012, Riley halted all bonuses in

Tridia at every branch company-wide, explaining “At this time due to lack of uniformity and

cohesion, all current plans should be discontinued effective immediately.” (Bourne Dep. at 280-

281, Ex. 25). Parker agreed to the bonuses being halted because Tridia was in the process of

repaying millions of dollars to the government related to the face-to-face issues. (Parker Dep. at

115). Notably, Parker cut Riley’s salary from $210,000 to $150,000, and then later agreed to

$180,000 (Riley Dep at. 112, Ex. 168; Parker Dec, ¶ 5).

       In September 2012, Riley met with Bourne and informed her that her role moving forward

would be as Executive Director/General Manager of Columbus and her salary was going to be

reduced to $100,000. Riley also informed Bourne that she could decide what Goodwin’s salary



                                                12
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 13 of 36 PAGEID #: 703




would be going forward – up to $100,000. (Bourne Dep. at 264). From that time until Bourne

resigned in March 2013, she was the highest paid person in the General Manager position in Tridia.

(Drass Dep. at 129, Ex. 157). Furthermore, despite bonuses being halted company-wide, Riley and

Bourne engaged in back and forth negotiations, and he agreed to pay both Bourne and Goodwin a

one-time bonus of $12,500 on November 1, 2012. (Bourne Dep. at 291, Ex. 27).

         Parker made the decision for Bourne to focus on Columbus. (Parker Dep. at 149). He did

not think she was good leader statewide, and a number of employees had complained about her

management style. (Parker Dep. at 152-154). Parker did think Bourne had done a good job in

Columbus and decided to keep her as the executive director there. (Parker Dep. at 150).

   V.       Bourne and Goodwin File the Qui Tam Action

         On or around December 7, 2012, Bourne and Goodwin filed their qui tam lawsuit. See Dkt.

Entry 1. Bourne did not tell anyone at Provider Services or Tridia that she was preparing to file or

had filed a qui tam action. (Bourne Dep. at 340). Defendants did not know that a qui tam lawsuit

had been filed related to the hospices until the Department of Justice informed their attorneys at a

meeting held in January, 2015.

   VI.      Bourne and Goodwin Voluntarily Resign

         Bourne and Goodwin allege that the Human Resource director in Columbus, Chris Zeek,

said that they were going to be fired. (Bourne Dep. at 312; Goodwin Dep. at 160). However, when

Bourne asked both Kelly Drass (who had replaced Sean Riley as Director of Operations) and

Parker—the only people who had the authority to terminate her from Tridia—if her job was in

jeopardy, they assured her that her position was not being eliminated and that she would not be

terminated. (Bourne Dep. at 313-315; Parker Dep. at 129, Ex. 136; Drass Dep. at 93-94).

         In February 2013, Goodwin was contacted by Methodist ElderCare (n/k/a Wesley Hospice)

about a job, and at some point, she received an offer to work there. (Goodwin Dep. at 13-15). On

                                                13
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 14 of 36 PAGEID #: 704




March 21, 2013, Goodwin gave 30 days’ notice to Tridia indicating that she was quitting.

(Goodwin Dep. 161-162, Ex. 96). Goodwin still works at Wesley Hospice. (Goodwin Dep. at 11).

       Bourne likewise pursued alternative employment. She took several medical leaves in the

first quarter of 2013, and three days after returning from medical leave on March 28, 2013, she

gave Tridia her notice of resignation with her last day at work being April 19. (Bourne Dep. at

320-321; Ex. 33). Bourne received a written offer of employment from National Church

Residences on March 29, 2013—the day after she resigned. (Bourne Dep. at 315-317, 322, Ex.

34). The new position paid her $115,000, or $15,000 more than her salary at Tridia, and her

scheduled start date was close in time to the date she identified as her last day in her resignation

notice to Tridia. (Bourne Dep. at 323, Ex. 34).

   VII.    Bourne’s Employment at ViaQuest

       In summer of 2015, more than two (2) years after quitting her job at Tridia and over a year

after she agreed to leave her position at National Church Residences due to performance issues,

Bourne applied to work for co-defendant ViaQuest Hospice and received an offer to start working

there in July 2015. (Bourne Dep. at Ex. 42). ViaQuest was getting referrals from a facility owned

by Atlas Healthcare, a chain of nursing homes owned by Bob Speelman, who formerly worked as

a regional director for Colleran and had bought the nursing homes from Colleran. (Speelman Dep.

at 21, 77). Speelman no longer had any role with any of the Defendants, and none of the Defendants

retained any ownership or controlling interest in the Atlas nursing facilities. (Speelman Dep. at 21,

24; Colleran Dep. at 169, 175).

       Speelman had been trying to reduce the number of vendor contracts at Atlas, such as

hospice and home health companies, because he felt the number of different vendors operating in

different buildings posed a compliance and quality control issue. (Speelman Dep. at 72-73; 77-79;

82). In reviewing the vendor contracts, he came across the ViaQuest contract and noted that he
                                                  14
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 15 of 36 PAGEID #: 705




had not approved ViaQuest as a hospice vendor. (Speelman Dep. at 77). Speelman looked up the

company and found out Bourne worked there. (Speelman Dep. at 77). Speelman remembered

Bourne from his time at Provider Services and that she had acted entitled to the business instead

of putting the residents first. (Speelman Dep. at 47-49, 83, 94-95). He also remembered feeling

and nursing-home administrators complaining that Bourne and Goodwin were defensive and not

nice. (Speelman Dep. at 62, Exs. 143, 144). Speelman had added Bourne to his personal “do not

do business with list,” which he kept handwritten for years (Speelman Dep. at 47-49, 83, 94-95).

The do not do business with list included all sorts of people Speelman did not want to do business

with, including his own brother and the current President of Tridia (Speelman Dep. at 101-102).

          Speelman investigated why ViaQuest, an unapproved vendor, was servicing his nursing

facilities and found out that ViaQuest had taken Atlas staff out for food and drinks. (Speelman

Dep. at 78, 84). Speelman was furious; he was upset that outside vendors entertaining staff and

that a company that was not approved was getting numerous referrals. (Speelman Dep. at 110,

113). Speelman looked up and called Rich Johnson, the President of ViaQuest, and told him that

Atlas had preferred contracts, ViaQuest was not an approved vendor, and he did not want Bourne

in the Atlas buildings (Speelman Dep. at 83, 90, 91, 115). Speelman did not give Johnson any

reason, except maybe to say the “she’s entitled as hell”. (Speelman Dep. at 90-91; Johnson Dep.

at 51).

          Speelman did not talk to anyone about Bourne before he called Johnson. (Speelman Dep.

at 83). He testified that neither Colleran, Parker, nor anyone associated with the Defendants told

him not to do business with Bourne and/or ViaQuest. Id. Speelman does not recall mentioning

Provider Services or Colleran to Johnson, and if he did, it would have only been to explain that his

Atlas facilities were no longer associated with Provider Services. (Speelman Dep. at 89, 109).



                                                15
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 16 of 36 PAGEID #: 706




Speelman did not tell Johnson he should fire Bourne and did not tell Johnson ViaQuest could get

Atlas’ business if he did so. (Speelman 90-92). It was not unusual for Johnson to get a call from a

provider that said they were not going to do business if a certain person works there. (Johnson

Dep. at 57-58). Often this occurred when people did not think and individual met their required

levels of service. Id. Johnson did not call Colleran. (Johnson Dep. at 60). Until this lawsuit,

Speelman did not know if Bourne continued to work for Via Quest after his call or not. (Speelman

Dep. at 92).

                                   LAW AND ARGUMENT

   I.      Summary Judgment Standard

        On a motion for summary judgment, the moving party has the burden of showing that there

are no genuine issues of material fact, and that the evidence, together with all inferences that can

permissibly be drawn therefrom, does not support the plaintiff’s claims, and that judgment is

appropriate as a matter of law. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S.

574, 585-87 (1986). The moving party may support a motion for summary judgment with

affidavits or other proof, or by exposing the lack of evidence on an issue for which the nonmoving

party will bear the burden of proof at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). In

responding to a summary judgment motion, the nonmoving party may not rest upon the pleadings,

but must go beyond the pleadings and “present affirmative evidence in order to defeat a properly

supported motion for summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257

(1986). The nonmoving party “must set forth specific facts showing there is a genuine issue for

trial.” Fed. R. Civ. P. 56(e). Only “genuine” disputes over “material” facts can preclude entry of

summary judgment, as distinguished from disputes over irrelevant or unnecessary facts. Anderson

at 247-48. Further, even as to material facts, a dispute is “genuine” only where a reasonable jury

could return a verdict for the non-moving party. Id. at 248.

                                                16
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 17 of 36 PAGEID #: 707




    II.      Plaintiffs Cannot Establish an FCA Retaliation Claim Against Defendants.

          Plaintiffs have taken a kitchen-sink approach to their FCA retaliation claims, presenting a

motley assemblance of grievances in the hope that something will stick. However, now that the

dust has settled and discovery is complete, it is clear that despite their various allegations, Plaintiffs

cannot establish the one thing that matters for purposes of an FCA retaliation claim: a causal

connection between an instance of protected FCA activity and an adverse employment action taken

against them by Defendants. Indeed, the only alleged protected activity of which Defendants had

any knowledge was activity that Defendants specifically directed Plaintiffs to undertake. Putting

aside the absurdity of the notion that Defendants would retaliate against Plaintiffs for doing

precisely what Defendants directed them to do, Plaintiffs cannot present any direct or

circumstantial evidence to demonstrate that Defendants took any adverse employment action

against them as a result of any protected activity. Taking into account all the undisputed facts in

this case, Plaintiffs simply cannot establish an FCA retaliation claim against Defendants as a matter

of law.

          Plaintiffs make two FCA retaliation claims under 31 U.S.C §3730(h). That section

provides:

             Any employee…shall be entitled to all relief necessary to make that
             employee…whole, if that employee…is discharged, demoted, suspended,
             threatened, harassed, or in any other manner discriminated against in the terms
             and conditions of employment because of lawful acts done by the employee…in
             furtherance of an action under this section or other efforts to stop 1 or more
             violations of this subchapter.

Id. In order to state a claim for retaliation under Section 3730(h), Plaintiffs must establish four

elements:

          (1) That they engaged in protected activity under the FCA;

          (2) That Defendants had knowledge of their protected activity;


                                                   17
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 18 of 36 PAGEID #: 708




       (3) That Defendants took an adverse employment action against them; and

       (4) That there was a causal connection between the protected activity and the adverse
           employment action.

Scott v. Metropolitan Health Corp., 234 Fed. Appx. 341, 346 (6th Cir. 2007).

       “Retaliatory discharge claims under the FCA proceed under the same rules applicable to

other employment-related retaliation claims.” Jones-McNamara v. Holzer Health Systems, 630

Fed. Appx. 394, 397–98 (6th Cir. 2015). “The plaintiff may establish a case of retaliation by

presenting either direct or circumstantial evidence of a retaliatory motive.” Id. at 398. “Direct

evidence is ‘evidence, which if believed, does not require an inference that unlawful retaliation

motivated an employer’s action.’” Id., quoting Spengler v. Worthington Cylinders, 615 F.3d 481,

491 (6th Cir. 2010). “Instead, direct evidence ‘requires the conclusion that unlawful retaliation

was a motivating factor in the employer’s action.’” Spengler at 491, quoting Abbott v. Crown

Motor Co., 348 F.3d 537, 542 (6th Cir. 2003) (emphasis added). For example, a facially

discriminatory employment policy or a corporate decision maker’s express statement of a desire

to remove employees because they engaged in protected activity is direct evidence of

discriminatory intent. Nguyen v. City of Cleveland, 229 F.3d 559, 563 (6th Cir. 2000). On the other

hand, isolated and ambiguous comments are insufficient to support a finding of direct

discrimination, and comments made by individuals who are not involved in the decision-making

process regarding the plaintiff’s employment do not constitute direct evidence of discrimination.

White v. Columbus Metropolitan Hous. Auth., 429 F.3d 232, 239 (6th Cir. 2005); Carter v. Univ.

of Toledo, 349 F.3d 269, 273 (6th Cir. 2003).

       Where a plaintiff proceeds with circumstantial evidence of retaliation, the burden-shifting

framework articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 (1973) applies.

Jones-McNamara at 398. Under the McDonnell–Douglas test, the plaintiff bears the initial burden


                                                18
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 19 of 36 PAGEID #: 709




to demonstrate a prima facie case of retaliation. Id., citing Fuhr v. Hazel Park Sch. Dist., 710 F.3d

668, 674 (6th Cir. 2013). Once the plaintiff establishes this prima facie case, the defendant bears

the burden of producing a legitimate, nondiscriminatory reason for the adverse employment action.

Id. At that point, the burden again shifts to the plaintiff to demonstrate that the defendant’s

proffered reason represents a mere pretext for unlawful discrimination. Id.

       Considering the undisputed facts, Plaintiffs cannot establish the elements of an FCA

retaliation claim against Defendants by either direct evidence or circumstantial evidence.

Furthermore, even if they could present evidence to establish the elements of an FCA retaliation

claim, Defendants had legitimate, non-discriminatory reasons for any allegedly adverse

employment actions they took against Plaintiffs, and Plaintiffs cannot present any evidence to

demonstrate that those reasons are pretextual. As explained below, Defendants are entitled to

summary judgment as a matter of law.

           A. Plaintiffs Cannot Establish a Prima Facie Case of FCA Retaliation.

                   1. Generic Complaints About Unspecified Compliance Issues Do Not
                      Constitute Protected Activity.

       Based upon the allegations in the Amended Complaint and information obtained in

discovery, it appears that Plaintiffs allege they engaged protected activity in four ways:

       (1) Plaintiffs filed a qui tam lawsuit;

       (2) Plaintiffs identified crisis care and other issues at the newly purchased Destiny
           Hospice in 2011;

       (3) Bourne assisted with the ROLF Audit; and

       (4) Plaintiffs generically complained that the ROLF Audit was not going far enough
           and that there were additional unspecified compliance issues that the ROLF Audit
           had not identified.

For purposes of this summary judgment motion, Defendants do not dispute that Plaintiffs’ filing

of their qui tam lawsuit was protected activity (though Defendants dispute the merits of that

                                                 19
    Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 20 of 36 PAGEID #: 710




lawsuit). Nor do Defendants dispute that Plaintiffs engaged in protected activity when they

identified compliance issues at Destiny in 2011 or when Bourne assisted with the ROLF Audit.

Indeed, Plaintiffs were expected to look for compliance issues and to help stop potential false

claims as part of their jobs. Defendants do, however, dispute that Plaintiffs’ alleged generic

complaints about the ROLF Audit and about other unspecified compliance issues constituted

protected activity.

          The FCA requires that, for a retaliation plaintiff to be considered to have engaged in

protected activity, her actions must have been “in furtherance of” a qui tam action or “other efforts

to stop” false claims. 31 U.S.C. § 3730(h). Internal complaints regarding compliance issues can

constitute protected activity only if they establish a “nexus” to the FCA. McKenzie v. BellSouth

Telecomm., Inc., 219 F.3d 508, 517 (6th Cir. 2000).1 “Although internal reporting may constitute

protected activity, the internal reports must allege fraud on the government.” Id. at 516. Protected

activity does not extend to “an employee’s investigation of nothing more than his employer’s non-

compliance with federal or state regulations.” United States ex rel. Brown v. Aramark Corp., 591

F.Supp.2d 68, 77 (D.D.C. 2008), quoting United States ex rel. Yesudian v. Howard Univ., 153 F.3d

731, 740 (D.C. Cir. 1998)). “Merely grumbling to the employer about job dissatisfaction or

regulatory violations…does not constitute protected activity.” McKenzie at 518.

          Plaintiffs claim they repeatedly complained that there were “more” issues than what the

ROLF Audit had found and that the ROLF Audits were not going far enough. However, the

undisputed facts now reveal that Plaintiffs did not actually identify any additional violations that

were not already identified by the ROLF Audit. Kuhn Decl. ¶ 9, Ex. D. Any complaints they made



1
    See also Jones-McNamara, 630 Fed. Appx. at 399, clarifying that under the 2009 amendments to 31 U.S.C. §
    3730(h), a plaintiff does not necessarily need to show that internal reports were in furtherance of an FCA action;
    rather, it is sufficient to show that internal reports were in furtherance of efforts to stop FCA violations.

                                                          20
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 21 of 36 PAGEID #: 711




(if they made them at all) were completely vague: Plaintiffs could not give the ‘who,’ ‘what,’

‘when,’ or ‘where’ to identify any alleged issues with any specificity or to connect them to any

potential FCA violation. Bourne Dep. 396-39.7 Bourne acknowledges that she never specifically

identified any additional violations; indeed, when specifically asked about it at the time, she was

unable to identify a single specific compliance issue that she reported that was different from what

was reported by the ROLF Auditors. Kuhn Decl. ¶ 9, Ex. D, pp. 5-6. Simply put, Plaintiffs’ alleged

internal complaints regarding the scope of the ROLF Audit never actually alleged any fraud on the

government, which is required in order to constitute protected activity. McKenzie at 516.

Plaintiffs’ vague complaints about the ROLF Audit, absent any specific allegations, are

insufficient to rise to the level of protected activity under the FCA. See Brown, 591 F.Supp.2d at

77.

       Plaintiffs also imply that they engaged in protected activity by refraining from falsifying

records to support claims for payment that were already under review by Medicare Additional

Development Requests (“ADRs”). (Bourne Dep. at 381). However, Plaintiffs acknowledge that no

one ever told them to falsify a record. Id. The mere fact that Plaintiffs did not falsify records that

they were not asked to falsify is not protected activity because it does not demonstrate any intent

to pursue or assist in an FCA action or any effort to “stop” FCA violations. If they were not asked

to falsify documents, then there was nothing to “stop.” If simply complying with the law in

performance of one’s job were sufficient to constitute protected activity under the FCA, then every

law-abiding employee in the country could satisfy this element of an FCA retaliation claim,

effectively rendering it meaningless.




                                                 21
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 22 of 36 PAGEID #: 712




                   2. The Only Alleged Protected Activity of Which Defendants Had
                      Knowledge Was Activity that Defendants Specifically Directed
                      Plaintiffs to Undertake.

       The second element that Plaintiffs must establish is that Defendants had knowledge of

Plaintiffs’ alleged protected activity. See, e.g., Miller v. Abbott Labs., 648 Fed.Appx. 555, 558-59

(6th Cir. 2016). Accordingly, for each of the four (4) alleged courses of protected activity that

Plaintiffs allege, they must also demonstrate that Defendants had knowledge of that protected

activity at the time Defendants took an adverse employment action against Plaintiffs.

       It is undisputed that Defendants had no knowledge that Plaintiffs had filed or were in any

way involved in a qui tam complaint until years after Plaintiffs’ reassignment, reduction in pay,

and voluntary resignation. Plaintiffs did not tell anyone that they were investigating, preparing,

and filing their qui tam lawsuit, and Defendants did not know Plaintiffs were relators until years

after Plaintiffs voluntarily quit their jobs. (Bourne Dep. at 340). Accordingly, Plaintiffs’ filing of

the qui tam lawsuit cannot serve as the basis of Plaintiffs’ retaliation claims against Defendants.

       Plaintiffs’ alleged generic complaints regarding the ROLF Audit were also insufficient to

put Defendants on notice of any protected activity because they did not identify any additional

instances of potential fraud (indeed, such vague complaints were insufficient to constitute

protected activity at all). Therefore, the only alleged protected activity of which Defendants had

any knowledge was activity that Defendants specifically directed Plaintiffs to undertake: the

identification of potential compliance issues at Destiny Hospice in 2011, and Bourne’s assistance

with the ROLF Audit.

                   3. The Only Potentially Adverse Employment Action Taken by
                      Defendants Against Plaintiffs Was Their Reassignment and Reduction
                      in Pay in Connection with the Restructuring and Sale of Tridia.

       Plaintiffs generally allege three adverse employment actions:



                                                 22
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 23 of 36 PAGEID #: 713




       (1) Their reassignment and reduction in pay in connection with the restructuring and
           sale of Tridia;

       (2) Their alleged “constructive discharge;” and

       (3) The alleged actions of ViaQuest, Atlas, and Bob Speelman that led to Bourne’s
           discharge by ViaQuest.

Based upon the undisputed facts, Plaintiffs cannot maintain a constructive discharge claim against

Defendants as a matter of law. Furthermore, there is absolutely no evidence to justify imputing the

alleged actions of ViaQuest, Atlas, and Bob Speelman to Defendants. Accordingly, the only

potentially adverse employment action taken by Defendants against Plaintiffs was their

reassignment and reduction in pay in connection with the restructuring and sale of Tridia, which,

as explained below, Plaintiffs cannot show had anything to do with any alleged protected activity.

                      a. Defendants were not constructively discharged—they quit after
                         finding alternative employment.

       Plaintiffs claim that when they submitted their voluntary resignations at the end of March

2013, they were actually constructively discharged because a lower-level employee told them they

would be fired in January 2013 and because they were concerned that Defendants’ alleged ongoing

misconduct might endanger their licenses. However, the evidence shows that Plaintiffs were

repeatedly reassured by the only two people with the power to terminate them, Kelly Drass and

Dan Parker, that they would not be terminated. (Bourne Dep. at 313-315; Parker Dep. at 129; Drass

Dep. at 93-94). Furthermore, Plaintiffs have not identified any conduct by Defendants that might

have endangered their licenses. Most tellingly, Plaintiffs stayed in their jobs until they found

alternative, better paying employment. (Goodwin Dep. at 173-174; Bourne Dep. at 315-317).

Simply put, the contention that their resignations constituted constructive discharge is completely

without merit.




                                                23
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 24 of 36 PAGEID #: 714




       Constructive discharge occurs only when “the employer permitted conditions so unpleasant

or difficult that a reasonable person would have felt compelled to resign,” or when “working

conditions [became] so intolerable that the employee [had] no other choice but to quit.” DiFiore

v. CSL Behring, LLC, 879 F.3d 71, 78-79 (3d. Cir. 2018), citing Wiest v. Tyco Electronics Corp.,

812 F.3d 319, 331 (3d. Cir. 2016); U.S. ex rel. Coffman v. City of Leavenworth, Kansas, 303 F.

Supp. 3d 1101, 1128 (D. Kan. 2018), aff’d, 770 F. App’x 417 (10th Cir. 2019); see also Bourne v.

Provider Services Holdings, LLC, S.D. Ohio No. 1:12-CV-935, 2019 WL 2010596, *6

(“Constructive discharge exists when working conditions are so ‘unpleasant that a reasonable

person in the employee’s shoes would have felt compelled to resign.’”), quoting Held v. Gulf Oil

Co., 684 F.2d 427, 432 (6th Cir. 1982). This standard uses an objective reasonable person standard

to determine whether the working conditions were unbearable or intolerable. Id. The threshold for

that objective standard is high, requiring a plaintiff to show that there was “no other choice but to

quit.” Id. (“If an employee resigns of her own free will, even as a result of the employer’s actions,

that employee will not be held to have been constructively discharged.”) (internal quotations and

citations omitted). An employee cannot show that she had no option left but to resign when she

fails to sufficiently explore alternative solutions or means of improving the situation or if she

prematurely abandoned attempts to do so. DiFiore, 879 F.3d at 78-79.

       “The fact that an employee remains on the job or on leave with his employer while looking

for alternate employment negates any claim that the employment situation was so intolerable as to

constitute a constructive discharge.” O’Donnell v. Univ. Hosps. Health Sys., No. 1:16 CV 2480,

2018 WL 1627436 at *11 (N.D. Ohio, Apr. 4, 2018), citing Guyton v. Novo Nordisk, Inc., 151

F.Supp.3d 1057, 1090–1091 (C.D.Cal. 2015) (granting summary judgment in favor of employer

on plaintiff’s constructive discharge claim is appropriate where employee, who was on leave after



                                                 24
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 25 of 36 PAGEID #: 715




complaining of discrimination by employer, did not resign until he secured new employment

demonstrating that employment was not so intolerable as to amount to constructive discharge);

Regis v. Metropolitan Jewish Geriatric Center, 2000 WL 264336 at *12 (E.D. N.Y. January 11,

2000); and Wagner v. Sanders Assoc. Inc., 638 F.Supp. 742, 745–46 (CD. Cal. 1993). Moreover,

the fact that an employee who claims constructive discharge gives her employer several weeks’

notice before resigning “strongly suggest that the conditions to which she allegedly was subjected

were not intolerable.” Henderson v. Leroy Hill Coffee Co., No. Civ.A. 99–1067CBS, 2001 WL

103147, *10 (S.D. Ala., Jan. 30, 2001), citing Johnson v. Wal–Mart Stores, Inc., 987 F.Supp. 1376,

1394 (M.D. Ala.1997); see also Shelar v. Ameripride Servs. Inc., No. 03–4205–SAC, 2006 WL

1877010, at *9 (D.Kan., July 6, 2006); Dabney v. Kershaw Cty., No. 3:11–666–JFA–PJG, 2013

WL 1206284, *5 (D.S.C., Jan. 15, 2013), report and recommendation adopted, 2013 WL 1206203

(D.S.C., Mar. 25, 2013); Silberman v. Atlantic Dialysis Mgt. Services, LLC, No. 17cv7019, 2018

WL 4335510, *4 (S.D.N.Y., Sept. 11, 2018)

       Neither of the Plaintiffs can establish that she was constructively discharged by Tridia.

Both Plaintiffs voluntarily resigned their positions with Tridia. Goodwin submitted her resignation

on March 23, 2013 and provided a thirty-day notice. (Goodwin Dep. Ex. 96). At the time she

submitted her notice, Goodwin already had secured a new position with Methodist ElderCare (nka

Wesley Hospice) at an annual salary of $130,000. (Goodwin Dep. at 173-74). Similarly, Bourne

submitted her resignation, also with several weeks’ notice, on March 28, 2018. (Bourne Dep. Ex.

33). Although she claims she had not been looking for work at the time, Bourne convenitely

received a job offer from National Church Residences that day that had an anticipated start date

that corresponded with Bourne’s anticipated last day (Bourne Dep. Ex. 33, 34). In the end, Tridia




                                                25
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 26 of 36 PAGEID #: 716




opted to accept both Plaintiffs’ resignation and told them that the extended notice was not

necessary (Drass Dep. at 100).

       The undisputed facts in this case belie any allegation of constructive discharge. After their

positions were changed as part of Tridia’s restructuring in September 2012, both Plaintiffs

remained employed earning six-figure salaries. Notably, both Plaintiffs continued working at

Tridia until they secured alternative employment, and both provided several weeks’ notice upon

resigning. In line with the extensive case law cited above, the fact that Plaintiffs waited to resign

until they secured new jobs and then provided lengthy notice periods during which they would

continue working at Tridia demonstrates that their employment situation was not intolerable. There

is simply no evidence of any issues during their employment that were so intolerable as to rise to

the level of constructive discharge. Based upon these undisputed facts, Plaintiffs cannot sustain a

constructive discharge claim as a matter of law.

                       b. Any actions taken by ViaQuest, Atlas, or Bob Speelman cannot be
                          imputed to Defendants.

       Bourne has also included the allegation that her termination from ViaQuest was the result

of unlawful retaliation against her by Defendants. Now that discovery is complete, it is clear that

there is no evidence whatsoever to substantiate Bourne’s claim that Defendants had any

involvement in the decisions and actions of ViaQuest, Atlas, or Bob Speelman. Bourne’s claim

that one or more of the remaining Defendants somehow convinced Speelman to take retaliatory

action against Bourne is demonstrably false, and Bourne cannot present any admissible evidence

to support it. The undisputed facts demonstrate that:

      The only nursing facilities that told ViaQuest they refused to do business with Bourne
       were the Atlas nursing facilities—not any nursing facilities or entities owned or
       operated by any of the Defendants (Johnson Dep. at 56-58, 60);

      None of the Defendants had any ownership or controlling interest in the Atlas nursing
       facilities at the time (Colleran Dep. at. 169, 175);
                                                 26
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 27 of 36 PAGEID #: 717




      The refusal to do business with Bourne while she was at ViaQuest came solely from
       Bob Speelman, who owned the Atlas nursing facilities (Colleran 169, 175; Speelman
       21, 24);

      Though Bob Speelman had previously worked for some of the Defendants, he no
       longer had any role with any of the Defendants at this time, Id.; and

      Bob Speelman testified that neither Colleran, Parker, nor anyone associated with the
       Defendants told him not to do business with Bourne and/or ViaQuest; rather, that
       refusal came solely from Speelman (Speelman Dep. at 83).

Bourne cannot present any evidence to dispute these facts (except perhaps her own double- and

triple-hearsay, which does not constitute competent, admissible evidence for purposes of a

summary judgment motion). See Alpert v. United States, 481 F.3d 404, 409 (6th Cir. 2007)

(“‘[E]vidence submitted in opposition to a motion for summary judgment must be admissible.

Hearsay evidence ... must be disregarded.’”). Given the undisputed facts, Bourne’s claim that

Defendants were somehow involved in her termination from ViaQuest is entirely unsubstantiated

and therefore cannot survive summary judgment.

                   4. Plaintiffs Cannot Present Evidence to Establish Causation.

       Perhaps the most palpable defect of Plaintiffs’ retaliation claims is their inability to

establish the fourth element—a causal relationship between some instance of protected activity

and some adverse employment action. The causation element requires Plaintiffs to establish that

their alleged protected activity was the “but for” cause of an adverse employment action. See, e.g.,

Smith v. LHC Group, Inc., 727 Fed.Appx. 100, 109-10 (6th Cir. 2018) (Bush, J., concurring)

(noting that, “The Supreme Court has interpreted identical language, in the context of the ADEA

and Title VII, to require a showing of ‘but for’ causation.”), citing Gross v. FBL Fin. Servs., Inc.,

557 U.S. 167, 176 (2009) and Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 362 (2013).

Put another way, a retaliation plaintiff under the FCA must show that the alleged retaliatory action

was motivated solely by the protected activity. See, e.g., United States ex rel. Strubbe v. Crawford


                                                 27
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 28 of 36 PAGEID #: 718




County Mem’l Hosp., 915 F.3d 1158, 1167 (8th Cir. 2019), quoting Schuhardt v. Washington

Univ., 390 F.3d 563, 566 (8th Cir. 2004); see also DiFiore, 879 F.3d at 78 (holding that “retaliation

claims under the FCA require proof of ‘but-for’ causation”). Notably, the Sixth Circuit has

previously found that a plaintiff’s prior protected activity was not a but-for cause of her

reassignment where the record demonstrated that the reassignment was part of a station-wide

reorganization. Johnson v. Donahoe, 642 F. App’x 599, 605 (6th Cir. 2016).

       As explained above, the only alleged protected activity of which Defendants had any

knowledge was activity that Defendants specifically directed Plaintiffs to undertake: the

identification of potential compliance issues at Destiny Hospice in 2011, and Bourne’s assistance

with the ROLF Audit. Now that discovery is complete, it is apparent that Plaintiffs cannot present

any evidence, direct or indirect, sufficient to link any adverse employment action to either of those

instances of alleged protected activity. The only evidence Plaintiffs can muster is loose temporal

proximity, which this Court and others have held to be insufficient to establish causation.

                       a. There is no direct evidence of retaliation.

       As a preliminary matter, Plaintiffs have no direct evidence that any of the complained-of

actions against them were taken in retaliation for protected activity under the FCA. Nobody has

ever told Plaintiffs that their positions were changed or that their salaries were reduced because of

any alleged protected activity. Rather, it is undisputed that Tridia was restructured, and that was

explained to Plaintiffs (Kuhn Decl. ¶ Ex. A p. 7). Similarly, Plaintiffs admit that nobody ever told

them that they were going to be discharged because they engaged in protected activity. (Bourne

Dep. at 313-315; Drass Dep. at 93-94; Parker Dep. at 129). In other words, Plaintiffs cannot point

to any smoking gun which, if believed, would “require the conclusion that unlawful retaliation was

a motivating factor” without any need for inference. Spengler, 615 F.3d at 491. The only evidence



                                                 28
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 29 of 36 PAGEID #: 719




of causation (if any) that Plaintiffs can present is circumstantial, and therefore the McDonnell-

Douglas test applies.

                        b. The only circumstantial evidence of retaliation Plaintiffs can present
                           is loose temporal proximity, which on its own is insufficient to
                           establish a prima facie case of retaliation.

       It is expected that in the absence of any material evidence of retaliation, Plaintiffs will

argue that retaliatory intent should be inferred because their reassignment and salary reduction

came after their involvement in protected activity. We expect they will argue that this “temporal

proximity” is evidence of retaliation. However, it is well-established that “temporal proximity,

standing alone, is insufficient to establish a causal connection for a retaliation claim.” See, e.g.,

Tuttle v. Metropolitan Gov’t of Nashville, 474 F.3d 307, 321 (6th Cir. 2007) citing Little v. BP

Exploration & Oil Co., 265 F.3d 357, 363-64 (6th Cir. 2001); Nguyen v. City of Cleveland, 229

F.3d 559, 566 (6th Cir. 2000).

       The cases in which temporal proximity alone can establish the causation element are

limited to those in which the time between the protected activity and the alleged retaliatory conduct

is “very close.” Bruno v. RBS Citizens, NA, No. 1:16-CV-245, 2017 WL 2336008 at *9–10

(S.D.Ohio, May 30, 2017), appeal dismissed, 2017 WL 6506363 (6th Cir., Sept. 6, 2017), citing

Mickey v. Zeidler Tool and Die Co., 516 F.3d 516, 525 (6th Cir. 2008) (employee was fired on the

same day the boss found out about the protected conduct). The Sixth Circuit explained in Mickey

that the issue is whether enough time has passed between the employer’s knowledge of the

protected activity and the adverse employment action to allow the employee to produce other

evidence of retaliatory conduct:

       Where an adverse employment action occurs very close in time after an employer
       learns of a protected activity, such temporal proximity between the events is
       significant enough to constitute evidence of a causal connection for the purposes of
       satisfying a prima facie case of retaliation. But where some time elapses between
       when the employer learns of a protected activity and the subsequent adverse
                                                 29
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 30 of 36 PAGEID #: 720




       employment action, the employee must couple temporal proximity with other
       evidence of retaliatory conduct to establish causality. See Little, 265 F.3d at 365
       (“[T]emporal proximity, when considered with the other evidence of retaliatory
       conduct, is sufficient to create a genuine issue of material fact as to” a causal
       connection.).

       The reason for this distinction is simple: if an employer immediately retaliates
       against an employee upon learning of his protected activity, the employee would
       be unable to couple temporal proximity with any such other evidence of retaliation
       because the two actions happened consecutively, and little other than the protected
       activity could motivate the retaliation. Thus, employers who retaliate swiftly and
       immediately upon learning of protected activity would ironically have a stronger
       defense than those who delay in taking adverse retaliatory action.

Mickey at 525. Notably, this Court held in Bruno that a period of three (3) months between the

protected activity and subsequent adverse employment action is too long to infer a causal

connection based upon temporal proximity alone. Bruno at *10, citing Basch v. Knoll, Inc., 619

Fed.Appx. 457, 461 (6th Cir. 2015).

       Here, the only adverse employment action by Defendants that Plaintiffs identify is

Defendants’ decision to reassign them and reduce their bonuses and salaries effective November

1, 2012 (given that it serves as the basis for their constructive discharge claim and given that

Defendants had nothing to do with ViaQuest’s termination of Bourne, as explained above).

Plaintiffs rely exclusively upon temporal proximity in their attempt to establish a causal connection

between this alleged adverse employment action and their alleged protected activity. However,

this is insufficient because 1) the actions were not close enough in time to create an inference of

temporal proximity, and 2) because there is no other evidence of retaliation. Plaintiffs claim that

they first started reporting compliance irregularities relating to the operations at Destiny in

Cincinnati in 2011. There was no immediate—or even arguably proximate—adverse action after

this alleged protected conduct. Plaintiffs remained in their positions and specifically remained in

charge of compliance. (Bourne Dep. at 103, 128, 142-143 Goodwin Dep. at 90, 103). Plaintiffs

also received raises in July 2011 bringing their salaries to $130,000 per year and received bonuses

                                                 30
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 31 of 36 PAGEID #: 721




of over $45,000 in July 2011 and nearly $60,000 in March/April 2012. (Bourne Dep. at 142-143,

Goodwin Dep. at 90, 103). It was nearly one year later that Tridia was restructured and Plaintiffs

were reassigned to regional, albeit still highly compensated, positions. (Bourne Dep. at 291). Based

upon the case law cited above, such a long period of time cannot support a claim for causation

based upon temporal proximity alone.

       Similarly, Plaintiffs were involved in the ROLF Audit in June of 2012. On this point, it is

again important to note that Plaintiffs’ involvement in these audits was specifically directed by

Defendants. (Bourne Dep. at 159-59). The audits uncovered unlawful activities, but Bourne admits

that she did not independently discover or identify any additional issues. (Kuhn Decl. ¶ 9, Ex. C).

Approximately four months later, in September 2012, Plaintiffs were reassigned. (Bourne Dep. at

291). Again, based upon the case law cited above, the alleged retaliatory conduct does not follow

closely enough in time to support an inference of retaliation. It is also telling that the employees

who were involved in committing potential fraud (Tracy Helwig) or were aware of potential fraud

and failed to report it (Julie Hrybiniak) were terminated, whereas Plaintiffs were not. (Bourne Dep.

at 173, 175). Given the undisputed fact that it was the ROLF Auditor—not Plaintiffs—who

discovered and reported the potential fraud, and that the decision to reassign Plaintiffs and reduce

their pay was not made consecutively with any alleged protected activity, Plaintiffs cannot present

sufficient evidence to establish the requisite causation element.

                       c. Even if the alleged actions of ViaQuest, Atlas, or Bob Speelman
                          could be imputed to Defendants, there is no evidence connecting
                          those alleged actions to a retaliatory motive.

       Even if for some reason the actions of ViaQuest, Atlas, or Bob Speelman could be imputed

to Defendants, there is no evidence that Speelman’s opinions of Bourne were in any way related

to her allegedly protected activity. Indeed, the evidence demonstrates quite the opposite to be true:

Speelman testified that he had no knowledge whatsoever that Bourne had engaged in any protected
                                                 31
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 32 of 36 PAGEID #: 722




activity. (Speelman Dep. at 85-86). He also testified that neither Colleran, Parker, nor anyone

associated with Defendants told him not to do business with Bourne and/or ViaQuest. Rather, his

refusal to do business with Bourne stemmed solely from his own concerns that he developed during

the time he worked with her. (Speelman Dep. at 47-49, 83, 94-95) Given the complete lack of

evidence that Speelman’s refusal to do business with Bourne had anything to do with her protected

activity or that Defendants had anything to do with his refusal, Bourne cannot establish any “but-

for” causal connection between her discharge from ViaQuest and any of the protected activity she

alleges.

           B. Defendants Had Legitimate, Non-Retaliatory Reasons for Reassigning
              Plaintiffs and Reducing Their Pay, and Plaintiffs Cannot Present Any
              Evidence to Demonstrate That Those Reasons Are Pretextual.

       Even if Plaintiffs were able to establish a prima facie case of FCA retaliation, Defendants

can easily meet their burden to produce legitimate, non-retaliatory reasons for Plaintiffs’

reassignment and reduction in pay. An employer’s burden of articulating a legitimate, non-

retaliatory reason is not heavy—it is merely a burden of production, and not a burden of proof. See

St. Mary’s Honor Center v. Hicks, 509 U.S.502, 506-08 (1993) (explaining that, in discrimination

cases, the burden of proof remains with the plaintiff at all times; the plaintiff’s prima facie proof

of unlawful discrimination shifts the burden of production to the defense to offer a legitimate

reason for the adverse action taken against the plaintiff, and that production requires the plaintiff

to resume the burden of proof that the defendant’s proffered nondiscriminatory rationale was

merely pretextual). Notably, the Sixth Circuit has repeatedly found instances of company-wide

restructuring to constitute legitimate, non-retaliatory reasons sufficient to satisfy defendants’

burden of production. See, e.g., Mann v. Navicor Grp., LLC, 488 Fed. App’x 994, 999 (6th Cir.

2012) (finding that plaintiff’s termination was not a pretext for gender discrimination where

termination was part of departmental restructuring); Hollowell v. Michigan Consol. Gas Co., 18
                                                 32
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 33 of 36 PAGEID #: 723




Fed. App’x 332, 340 (6th Cir. 2001) (“While we are cognizant that the combination of multiple

assessment programs, company-wide reclassifications, and formal evaluations could easily

function as a subterfuge for discrimination by an employer, an aggrieved employee must come

forward with more than a mere assertion that his employer acted with discriminatory motive.”);

Madry v. Gibraltar Nat’l Corp., 526 Fed. Appx. 593, 597 (6th Cir. 2013) (“We have previously

found that the restructuring of a business was a legitimate, nondiscriminatory reason for

terminating an employee who had incidentally taken FMLA leave.”), citing Skrjanc v. Great Lakes

Power Serv. Co., 272 F.3d 309, 315 (6th Cir.2001); Roll v. Bowling Green Metalforming, LLC,

457 Fed. Appx. 458, 461–62 (6th Cir.2012) (holding in FMLA that decision to terminate employee

as part of a companywide reduction-in-force was not pretextual under the FMLA).

       Here, Defendants have articulated numerous legitimate business reasons as to why

Plaintiffs were reassigned and their pay was reduced:

      Tridia and Destiny were taken over by Dan Parker, who sought to centralize and
       coordinate all of the hospice programs under a single person (Parker Dep. at 53, 111-
       114);

      When Parker took over, the company stopped all billing and admissions in order to
       ensure that it was in compliance moving forward and was in the process of identifying
       and repaying millions of dollars to the federal government in connection with the
       ROLF Audit (Colleran Dep. at 120-21; Krystowski Dep. at 52-55);

      Bourne and Goodwin had played a role in establishing the policies and procedures at
       the branches and, when they were in the Cincinnati branch in 2011, they failed to
       identify the critical face-to-face (F2F) issues that the ROLF Audit later identified
       (Bourne Dep. at 166);

      Parker had previously been disappointed in Bourne’s attempts to manage the hospice
       company outside of Columbus due to personality conflicts with managers and staff
       at other offices and nursing homes (Parker Dep. at 50-52, 70, 150, 153);

      Parker chose Sean Riley to be the state-wide Director of Operations for Tridia, who
       had experience overseeing the operations of a much larger entity with multiple
       locations across the state—a skill with which Bourne had struggled (Colleran Dep.
       at148);


                                               33
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 34 of 36 PAGEID #: 724




      Riley advertised for a Director of Compliance, and while Goodwin applied for the
       position, Riley decided to hire Kelly Perry, who had national experience whereas
       Goodwin did not (Bourne Dep. at 294-95);

      All bonuses across the company were stopped, effective September 7, 2012, because
       there was no consistency across the organization and because the hospice was
       incurring massive losses (Parker Dep. at 115); and

      Also because of the massive losses being incurred by Tridia at the time, Plaintiffs’
       salaries were reduced to align with the market and their positions in the company,
       although they still were the highest paid people in the company in their respective
       positions (Drass Dep. at 129).

All of these reasons, which clearly reveal a struggling company that was taken over by a new

owner and substantially restructured, are legitimate, non-retaliatory reasons for Plaintiffs’

reassignment and reduction in pay, and Plaintiffs cannot present any evidence to prove that these

reasons are pretextual.

           C. Even If the Alleged Actions of ViaQuest, Atlas, or Bob Speelman Could Be
              Imputed to Defendants, Those Actions Were Taken for Legitimate, Non-
              Retaliatory Reasons, and Bourne Cannot Present Any Evidence to
              Demonstrate That Those Reasons Are Pretextual.

       Though Bob Speelman’s actions on behalf of Atlas cannot possibly be imputed to

Defendants, as explained above, he too has articulated legitimate, non-retaliatory reasons for his

refusal to do business with Bourne while she was at ViaQuest. Speelman testified that he was

trying to reduce the number of companies with which Atlas was doing business, and that when he

was reviewing Atlas’s contractors, he saw ViaQuest Hospice (Speelman Dep. at 72-72; 77-79).

Speelman discovered that Bourne worked at ViaQuest (Speelman Dep. at 77). When Speelman

previously worked for Provider Services, he observed that Bourne (who as at Tridia at the time)

approached nursing home staff as if she was entitled to hospice referrals from their facilities

(Speelman Dep. at 47-49, 94-95). Speelman was turned off by this attitude because he believed

that even if the nursing-home and hospice companies were related, Tridia Hospice should still

work hard to earn referrals. Bourne’s entitled attitude had so seriously bothered Speelman that he

                                               34
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 35 of 36 PAGEID #: 725




placed her on a personal “do not do business with” list that he maintained (Speelman Dep. at 101-

102). Bourne was not alone on Speelman’s list; it included a number of others including

Speelman’s own brother and the current head of Tridia. Id.

       Given his recollection of Bourne’s entitled approach to referrals, Speelman contacted

ViaQuest’s owner, Richard Johnson, and told him that he did not want Bourne in any of Atlas’s

buildings (Speelman Dep. at 83). Speelman did not direct Johnson to fire Bourne, and he never

suggested that he do so (Speelman Dep. at 90-92). Bourne cannot present any evidence that

Speelman even was aware of her allegedly protected conduct, let alone that he was motivated by

that conduct. Accordingly, even if Speelman’s actions could be imputed to Defendants, Bourne

cannot show that any of Speelman’s legitimate, non-retaliatory reasons for refusing to do business

with her were pretextual.

                                         CONCLUSION

       For the foregoing reasons, no genuine issues of material fact remain, and Defendants are

entitled to judgment as a matter of law on Plaintiffs’ remaining retaliation claims against them.

                                             Respectfully submitted,

                                             /s/ Christopher G. Kuhn
                                             Aric D. Martin (0065765)
                                             Christopher G. Kuhn (0082822)
                                             Rolf Goffman Martin Lang LLP
                                             30100 Chagrin Blvd., Ste. 350
                                             Cleveland, OH 44124
                                             Phone (216) 514-1100
                                             Fax: (216) 682-2100
                                             Martin@RolfLaw.com
                                             Kuhn@RolfLaw.com

                                             Counsel for Defendants




                                                35
 Case: 1:12-cv-00935-TSB Doc #: 66-1 Filed: 11/08/19 Page: 36 of 36 PAGEID #: 726




                                CERTIFICATE OF SERVICE
        I hereby certify that on November 8, 2019, I filed the foregoing Motion for Summary
Judgment by electronic means in compliance with S.D. Ohio Civ. R. 5.1 and 5.2. Notice of this
filing will be sent by operation of the Court’s electronic filing system to all parties indicated on
the electronic filing receipt. Parties may access this filing through the Court’s system.:

Electronic Mail Notice List

   -   Frederick M. Morgan, Jr., counsel for Plaintiffs, at morgan@morganverkamp.com

   -   Chandra Napora, counsel for Plaintiffs at cnapora@morganverkamp.com

   -   William M. Mattes, counsel for ViaQuest, Inc., at bill.mattes@dinsmore.com

   -   Justin Burns, Counsel for ViaQuest, Inc., at Justin.Burns@dinsmore.com



                                                     /s/Christopher G. Kuhn
                                                     Christopher G. Kuhn (0082822)




                                                36
